Order, Supreme Court, New York County (Edward H. Lehner, J.), entered May 11, 2009, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Dismissal of the complaint was proper since plaintiffs work, which consisted of disconnecting power cables from the third rail to allow a signal construction project to proceed safely, was a separate phase of work, distinct from any construction and thus, not a covered activity under Labor Law § 241 (6) (see Nagel v D & R Realty Corp., 99 NY2d 98 [2002]; Caban v Maria Estela Houses I Assoc., L.P., 63 AD3d 639 [2009]). Concur— Friedman, J.P., Nardelli, DeGrasse, Freedman and Manzanet-Daniels, JJ.